Exhibit 10.4

MIMEDX, INC.

2006 STOCK INCENTIVE PLAN

Nonqualified Stock Option Award Agreement

(Non-employee Directors and Independent Contractors)

THIS AGREEMENT (together with Schedule A, attached hereto, the “Agreement”),
effective as of the date specified as the “Grant Date” on Schedule A attached
hereto, between MIMEDX, INC., a Florida corporation (the “Corporation”), and the
individual identified on Schedule A attached hereto, an individual in service to
the Corporation or an Affiliate (the “Participant”).

R E C I T A L S :

In furtherance of the purposes of the MiMedx, Inc. 2006 Stock Incentive Plan, as
it may be hereafter amended (the “Plan”), the Corporation and the Participant
hereby agree as follows:

1. Incorporation of Plan. The rights and duties of the Corporation and the
Participant under this Agreement shall in all respects be subject to and
governed by the provisions of the Plan, the terms of which are incorporated
herein by reference. In the event of any conflict between the provisions in the
Agreement and those of the Plan, the provisions of the Plan shall govern. Unless
otherwise defined herein, capitalized terms in this Agreement shall have the
same definitions as set forth in the Plan.

2. Grant of Option; Term of Option. The Corporation hereby grants to the
Participant pursuant to the Plan, as a matter of separate inducement and
agreement in connection with his or her service to the Corporation, and not in
lieu of any salary or other compensation for his or her services, the right and
Option (the “Option”) to purchase all or any part of such aggregate number of
shares (the “Shares”) of common stock of the Corporation (the “Common Stock”) at
a purchase price (the “Option Price”) as specified on Schedule A, attached
hereto and subject to such other terms and conditions as may be stated herein or
in the Plan or on Schedule A. The Participant expressly acknowledges that the
terms of Schedule A shall be incorporated herein by reference and shall
constitute part of this Agreement. The Corporation and the Participant further
acknowledge and agree that the signatures of the Corporation and the Participant
on the Grant Notice contained in Schedule A shall constitute their acceptance of
all of the terms of this Agreement and their agreement to be bound by the terms
of this Agreement. The Option shall be designated as a Nonqualified Option, as
stated on Schedule A. Except as otherwise provided in the Plan or this
Agreement, this Option will expire if not exercised in full by the Expiration
Date specified on Schedule A.

3. Exercise of Option. Subject to the terms of the Plan and this Agreement, the
Option shall become exercisable on the date or dates, and subject to such
conditions,



--------------------------------------------------------------------------------

as are set forth on Schedule A attached hereto. To the extent that an Option
which is exercisable is not exercised, such Option shall accumulate and be
exercisable by the Participant in whole or in part at any time prior to
expiration of the Option, subject to the terms of the Plan and this Agreement.
The Participant expressly acknowledges that the Option may vest and be
exercisable only upon such terms and conditions as are provided in this
Agreement and the Plan. Upon the exercise of an Option in whole or in part and
payment of the Option Price in accordance with the provisions of the Plan and
this Agreement, the Corporation shall, as soon thereafter as practicable,
deliver to the Participant a certificate or certificates for the Shares
purchased. Payment of the Option Price may be made (i) in cash or by cash
equivalent; and, where permitted by applicable law, payment may also be made
(ii) by delivery (by either actual delivery or attestation) of shares of Common
Stock owned by the Participant (subject to such terms and conditions, if any, as
may be determined by the Administrator); (iii) by shares of Common Stock
withheld upon exercise but only if and to the extent that payment by such method
does not result in variable accounting or other accounting consequences deemed
unacceptable to the Corporation; (iv) in the event that a Public Market (as
defined in the Plan) for the Common Stock exists, by delivery of written notice
of exercise to the Corporation and delivery to a broker of written notice of
exercise and irrevocable instructions to promptly deliver to the Corporation the
amount of sale or loan proceeds to pay the Option Price; (v) by such other
payment methods as may be approved by the Administrator and which are acceptable
under applicable law; or (vi) by any combination of the foregoing methods.
Shares delivered or withheld in payment of the Option Price shall be valued at
their Fair Market Value on the date of exercise, determined in accordance with
the terms of the Plan.

4. No Right of Employment or Service; Forfeiture of Option. Neither the Plan,
this Agreement nor any other action related to the Plan shall confer upon the
Participant any right to continue in the employment or service of the
Corporation or an Affiliate or interfere with the right of the Corporation or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise expressly provided in the Plan or this Agreement or as
determined by the Administrator, all rights of the Participant with respect to
the Option shall terminate upon termination of the services of the Participant
with the Corporation or an Affiliate. Notwithstanding any thing to the contrary
herein or in the Plan, if Participant’s services as director, consultant or
otherwise on behalf of the Corporation terminate for any reason prior to the
expiration of ninety (90) days from the date of commencement of such services,
then all Options granted, whether or not vested, shall upon such termination be
forfeited in full and shall no longer be of any force or effect.

5. Termination of Service. Unless the Administrator determines otherwise (and
unless the Participant becomes an Employee after the date of this Agreement, in
which case he or she shall be subject to the provisions of Section 7(d)(iii) of
the Plan), subject to any requirements imposed under Code Section 409A, the
Option may be exercised only to the extent vested and exercisable on the
Participant’s Termination Date (unless the termination was for Cause, and must
be exercised, if at all , prior to the first to occur of the following, as
applicable: (a) the close of the period of three months next succeeding the
Termination Date; or (b) the close of the Option Period. If the services of

 

2



--------------------------------------------------------------------------------

he Participant are terminated for Cause (as defined in the Plan), the Option
shall lapse and no longer be exercisable as of his or her Termination Date, as
determined by the Administrator.

6. Nontransferability of Option. The Option shall not be transferable (including
by sale, assignment, pledge or hypothecation) other than by will or the laws of
intestate succession, except as may be permitted by the Administrator in a
manner consistent with the registration provisions of the Securities Act of
1933, as amended (the “Securities Act”). Except as may be permitted by the
preceding sentence, the Option shall be exercisable during the Participant’s
lifetime only by him or her or by his or her guardian or legal representative.
The designation of a beneficiary in accordance with the Plan does not constitute
a transfer.

7. Superseding Agreement; Binding Effect. This Agreement supersedes any
statements, representations or agreements of the Corporation with respect to the
grant of the Option or any related rights, and the Participant hereby waives any
rights or claims related to any such statements, representations or agreements.
This Agreement does not supersede or amend any existing confidentiality
agreement, nonsolicitation agreement, noncompetition agreement, employment
agreement or any other similar agreement between the Participant and the
Corporation, including, but not limited to, any restrictive covenants contained
in such agreements. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective executors, administrators,
heirs, successors and assigns.

8. Governing Law. Except as otherwise provided in the Plan or herein, this
Agreement shall be construed and enforced according to the laws of the State of
Florida, without regard to the conflict of laws provisions of any state, and in
accordance with applicable federal laws of the United States.

9. Amendment and Termination; Waiver. Subject to the terms of the Plan, this
Agreement may be modified or amended only by the written agreement of the
parties hereto. The waiver by the Corporation of a breach of any provision of
the Agreement by the Participant shall not operate or be construed as a waiver
of any subsequent breach by the Participant. Notwithstanding the foregoing, the
Administrator shall have unilateral authority to amend the Plan and this
Agreement (without Participant consent) to the extent necessary to comply with
applicable law or changes to applicable law (including but in no way limited to
Code Section 409A, Code Section 422 and federal securities laws).

10. No Rights as Stockholder. The Participant and his or her legal
representatives, legatees and distributees shall not be deemed to be the holder
of any Shares subject to the Option and shall not have any rights of a
stockholder unless and until certificates for such Shares have been issued and
delivered to him or her or them.

11. Withholding; Tax Matters.

 

3



--------------------------------------------------------------------------------

(a) The Participant acknowledges that the Corporation shall require the
Participant to pay the Corporation in cash the amount of any tax or other amount
required by any governmental authority to be withheld and paid over by the
Corporation to such authority for the account of the Participant, and the
Participant agrees, as a condition to the grant of the Option and delivery of
the Shares or any other benefit, to satisfy such obligations. Notwithstanding
the foregoing, the Corporation may establish procedures to permit the
Participant to satisfy such obligations in whole or in part, and any other
local, state, federal, foreign or other income tax obligations relating to the
Option, by electing (the “election”) to have the Corporation withhold shares of
Common Stock from the Shares to which the Participant is entitled. The number of
Shares to be withheld shall have a Fair Market Value as of the date that the
amount of tax to be withheld is determined as nearly equal as possible to (but
not exceeding) the amount of such obligations being satisfied. Each election
must be made in writing to the Administrator in accordance with election
procedures established by the Administrator.

(b) The Participant acknowledges that the Corporation has made no warranties or
representations to the Participant with respect to the tax consequences
(including, but not limited to, income tax consequences) related to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Corporation or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon acquisition or disposition of the Shares subject to the Option
and that the Participant should consult a tax advisor prior to such exercise or
disposition. The Participant acknowledges that he or she has been advised that
he or she should consult with his own attorney, accountant, and/or tax advisor
regarding the decision to enter into this Agreement and the consequences
thereof. The Participant also acknowledges that the Corporation has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for the Participant.

12. Administration. The authority to construe and interpret this Agreement and
the Plan, and to administer all aspects of the Plan, shall be vested in the
Administrator, and the Administrator shall have all powers with respect to this
Agreement as are provided in the Plan. Any interpretation of the Agreement by
the Administrator and any decision made by it with respect to the Agreement is
final and binding.

13. Notices. Except as may be otherwise provided by the Plan or determined by
the Administrator, any written notices provided for in this Agreement or the
Plan shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailed but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant’s address indicated on
Schedule A (or such other address as may be designated by the Participant in a
manner acceptable to the Administrator), or, if to the Corporation, at the
Corporation’s

 

4



--------------------------------------------------------------------------------

principal executive offices, attention Chief Financial Officer, MiMedx, Inc.
Notice may also be provided by electronic submission, if and to the extent
permitted by the Administrator.

14. Severability. The provisions of this Agreement are severable and if any one
or more provisions may be determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

15. Restrictions on Option and Shares. The Corporation may impose such
restrictions on the Option and the Shares or other benefits underlying the
Option as it may deem advisable, including without limitation restrictions under
the federal securities laws, the requirements of any stock exchange or similar
organization and any blue sky, state or foreign securities laws applicable to
such Option or Shares. Notwithstanding any other provision in the Plan or the
Agreement to the contrary, the Corporation shall not be obligated to issue,
deliver or transfer shares of Common Stock, to make any other distribution of
benefits, or to take any other action, unless such delivery, distribution or
action is in compliance with all applicable laws, rules and regulations
(including but not limited to the requirements of the Securities Act). The
Corporation may cause a restrictive legend to be placed on any certificate for
Shares issued pursuant to the exercise of the Option in such form as may be
prescribed from time to time by applicable laws and regulations or as may be
advised by legal counsel.

16. Effect of Changes in Status. Unless the Administrator, in its sole
discretion, determines otherwise (or unless required by Code Section 409A), the
Option shall not be affected by any change in the terms, conditions or status of
the Participant’s service, provided that the Participant continues to be in
service to the Corporation or an Affiliate. Without limiting the foregoing, the
Administrator has sole discretion to determine, subject to Code Section 409A, at
the time of grant of the Option or at any time thereafter, the effect, if any,
on the Option if the Participant’s status as an Independent Contractor changes.

17. Right of Offset. Notwithstanding any other provision of the Plan or the
Agreement, the Corporation may reduce the amount of any payment otherwise
payable to or on behalf of the Participant by the amount of any obligation of
the Participant to the Corporation that is or becomes due and payable and the
Participant shall be deemed to have consented to such reduction.

18. Counterparts; Further Instruments. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. The parties hereto agree
to execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

[Signatures of the Corporation and the Participant follow on Schedule A/Grant
Notice.]

 

5



--------------------------------------------------------------------------------

MIMEDX, INC.

2006 STOCK INCENTIVE PLAN

Nonqualified Stock Option Agreement

(Non-employee Directors and Independent Contractors)

Schedule A/Grant Notice

1. Pursuant to the terms and conditions of the Corporation’s 2006 Stock
Incentive Plan (the “Plan”), you (the “Participant”) have been granted an option
(the “Option”) to purchase                      shares (the “Shares”) of our
Common Stock as outlined below.

 

Name of Participant:

  

 

  

Address:

  

 

     

 

     

 

     

 

  

Grant Date:

  

                        , 20

  

Number of Shares Subject to Option:

  

 

  

Option Price:

  

  $

  

Type of Option:

  

  Nonqualified Stock Option

  

Expiration Date (Last day of Option Period):

  

                        , 20

  

Vesting Schedule/Conditions:

  

 

     

 

     

 

  

2. By my signature below, I, the Participant hereby acknowledge receipt of this
Grant Notice and the Option Award Agreement (the “Agreement”) dated
                    , 200  , between the Participant and MiMedx, Inc. (the
“Corporation”) which is attached to this Grant Notice. I understand that the
Grant Notice and other provisions of Schedule A herein are incorporated by
reference into the Agreement and constitute a part of the Agreement. By my
signature below, I further agree to be bound by the terms of the Plan and the
Agreement, including but not limited to the terms of this Grant Notice and the
other provisions of Schedule A contained herein. The Corporation reserves the
right to treat the Option and the Agreement as cancelled, void and of no effect
if the Participant fails to return a signed copy of the Grant Notice within 30
days of grant date stated above.



--------------------------------------------------------------------------------

    Signature:

 

 

   

Date:

 

 

     

Agreed to by:

     

MiMedx, Inc.

     

By:

 

 

     

Name:

 

 

    Attest:

     

Its:

 

 

 

     

    Secretary

       



--------------------------------------------------------------------------------

The following directors were granted nonqualified stock options under the
MiMedx, Inc. 2006 Stock Incentive Plan

 

Name    Exercise
Price    Number
of
Options     

Charles & Pamela N. Koob

   $1.00    309,142   

Larry Papasan

   $2.40    154,571   